Citation Nr: 0415669	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  01-02 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active duty service from May 1966 to March 
1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision in 
which the Department of Veteran's Affairs (VA) regional 
office (RO) in St. Petersburg, Florida, denied entitlement to 
service connection for a lumbar spine condition.  

Pursuant to a remand by the Board in November 2000, the RO 
provided the veteran a statement of the case in December 
2000.  Thereafter, the veteran filed a timely appeal by 
filing a VA Form 9 in January 2001.

In an April 2002 decision, the Board determined that new and 
material evidence had been submitted to reopen the veteran's 
low back claim.  Pursuant to authority then vested in the 
Board, it undertook additional development of the veteran's 
claim, including affording the veteran a VA examination and 
obtaining additional treatment records.  

In May 2003, the Board again remanded this matter to the RO 
for its review of the evidence developed by the Board and 
readjudication of the veteran's claim.  The RO again denied 
the claim for service connection for lumbar spine disability 
and provided the veteran a supplemental statement of the case 
in February 2004.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision concerning the veteran's claim now on appeal has 
been obtained by VA.

2.  The veteran has been notified of the evidence that is 
necessary to substantiate his claim, has not submitted 
additional evidence, and has not identified any additional 
evidence to support his claim.

3.  The veteran has current disability from a low back 
disorder, diagnosed as degenerative disc disease of the 
lumbar spine.

4.  The veteran did not incur a low back disorder during his 
active military service, nor was any such disorder aggravated 
during his military service.

5.  The veteran's low back disorder is not proximately due to 
or the result of his service-connected disability from 
pilonidal cyst with coccygodynia.

6.  The veteran's has current disability from a low back 
disorder diagnosed as degenerative disc disease and arthritis 
that has been aggravated by his service-connected diability 
from pilonidal cyst with coccygodynia.


CONCLUSIONS OF LAW

1.  The veteran is not entitled to direct service connection 
for a lumbar spine disorder.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2003).

2.  The veteran is entitled to service connection for a 
lumbar spine disorder, diagnosed as degenerative disc disease 
of the lumbar spine, to the extent that the disability has 
been aggravated by a service-connected disability.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2003); Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection for a Low Back Disorder

The veteran contends that he has current disability from a 
lumbar spine disorder, diagnosed as degenerative disc 
disease, that was either incurred in service or is related to 
an injury to his coccyx that he incurred in service.

For the following reasons and bases, I conclude that the 
veteran is entitled to service connection for lumbar 
degenerative disc disease with arthritis to the extent that 
the associated disability has been aggravated by the 
veteran's service-connected disability from residuals of 
pilonidal cyst with coccygodynia.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002); 
38 C.F.R. § 3.303 (2003).  Also, 38 U.S.C.A. §§ 1101, 1110, 
1112, and 1137 provide that where a veteran has served 90 
days or more during a period of war or after December 31, 
1946, and develops arthritis to a degree of disability of 10 
percent or more within one year of separation from such 
service, such disease shall be presumed to have been incurred 
in service.

Generally, to support a claim for service connection, there 
must be evidence of the following three elements: (1) 
competent lay or medical evidence of a current diagnosed 
disability or of persistent or recurrent symptoms of 
disability; (2) evidence that establishes the veteran 
suffered an event, injury or disease in service; and (3) 
evidence that indicates that the claimed disability or 
symptoms may be associated with the established event, injury 
or disease in service or another service-connected 
disability.  38 C.F.R. §§ 3.303, 3.310 (2003).

Service connection may be granted for nonservice-connected 
disability which is proximately due to and the result of 
service-connected disability or "when aggravation of a 
veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected condition," with 
compensation being paid "for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation." Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  Therefore, based on the holding 
in Allen, service connection for a low back disorder could be 
granted not only if the veteran's service-connected coccygeal 
disorder caused a low back disorder, but also if his service-
connected coccygeal disorder has aggravated a low back 
disorder, with compensation being paid to the extent of such 
aggravation.
A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled in service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
38 U.S.C.A. § 311(West 2002); 38 C.F.R. § 3.304(b) (2003).  
In this regard, the claims file contains an opinion by a VA 
physician that suggests that the veteran sustained an injury 
to his lower back prior to his service.  On examination of 
the veteran's back during a VA examination in December 1997, 
an examiner noted the history of a pre-service coccyx injury 
and the history provided by the veteran of an in-service 
coccyx injury.  The examiner commented that it was most 
likely that an incident in 1967 aggravated the preexisting 
condition.

At the time of the veteran's medical examination for entry 
into service, it was noted that he had complaints of pain in 
his coccyx from sitting.  During treatment in March 1967, an 
examiner noted that the veteran had a coccyx disorder and 
pain that, according to the veteran, began after a fall in 
1964.  The veteran did not enter service until 1966.

The veteran's service medical records do not show that he 
incurred an in-service lumbar spine injury or that he 
incurred disease of the lumbar spine during his service.  
Such records show that at the time of his pre-induction 
medical examination, the veteran denied a history of 
neuritis, boils, arthritis, rheumatism, bone or joint 
deformity, and lameness.  However, an examiner noted that the 
veteran complained of pain in his coccyx when sitting.  X-
rays of the veteran's sacral spine taken in February 1967 
were normal.  In March 1967, the veteran was referred for a 
surgery consultation because of persistent sacral pain.  The 
provisional diagnosis was pilonidal cyst.  When seen by a 
physician several days later, the doctor noted that the 
veteran had a pilonidal disorder described as minimal.  The 
examiner reported that the veteran's current symptoms could 
not be explained by the clinical findings.  The examiner 
concluded that surgery was not indicated.  The recommended 
treatment was shaving the pilonidal area and Sitz baths.  A 
hospital report dated in mid-March 1967 contains a diagnosis 
of pilonidal sinus, treated and improved.  A treatment note 
dated on the same day documents the veteran's complaints of 
coccygodynia and pain with prolonged sitting.  The veteran 
gave a history of onset after a fall in 1964, prior to his 
entry into service.  On examination, his coccyx was painful 
to palpation.  The examiner noted an impression of 
coccygodynia secondary to trauma.  The examiner recommended 
conservative treatment.  The veteran was hospitalized again 
for 10 days in late October and early November 1967 for 
treatment of a viral syndrome.  A discharge summary contains 
diagnoses of coccygodynia that was treated and improved, and 
pilonidal cyst that was not treated and was unchanged.  

At the time of his medical examination for separation from 
service, the veteran described his health as good.  He noted 
a history of back injury and bruised coccyx.  The report of 
the veteran's medical examination for separation from service 
indicated a clinical finding that the veteran's spine and 
other musculoskeletal systems were normal.  An examiner noted 
the veteran's history of pilonidal cyst that was infected in 
the past but currently showed to redness or drainage.  The 
veteran was discharged from service in March 1968.

During a VA examination in July 1968, the veteran complained 
of discomfort and pain around his coccyx and discomfort in 
his lower back, reportedly after a fall while in service.  
The veteran told the examiner that he was not able to sit on 
anything hard for any prolonged period of time and that he 
had a "stabbing" discomfort in the coccyx area at times.  
On examination, the veteran had full range of motion in all 
segments of his spine, including the lumbar spine.  There was 
very slight muscle spasm in the lumbar region of the back.  
There were two pinpoint size openings over the sacrococcygeal 
region.  No drainage from the openings was noted.  There was 
moderate tenderness to palpation of the area about the 
openings and some slight induration.  Palpation of the tip of 
the coccyx caused discomfort.  An X-ray of the lumbosacral 
spine and coccyx showed vertebral segments completely within 
normal limits.  There was no disease, fracture, or 
dislocation.  The pertinent diagnosis was pilonidal cyst and 
sinus.

The veteran was granted entitlement to service connection for 
residuals of pilonidal cyst with coccygodynia by a September 
1968 rating decision.

When the veteran underwent a VA examination in July 1973, he 
had complaints of constant back pain.  He reported injuring 
his coccyx in a fall to the ground in 1967.  He gave a 
history of pain in the area of his coccyx since that time.  
On examination, he had two pinpoint sized openings in the 
sacrococcygeal area with no drainage and no evidence of a 
pilonidal cyst.  Palpation of the coccyx caused tenderness 
and discomfort.  The lumbar region was sensitive to 
palpation.  An X-ray of the coccyx showed no significant 
pathologic change in bone or joint structure.  The examiner 
reported a diagnosis of history of pilonidal cyst and 
symptomatic "coccydynia".

The veteran underwent a VA orthopedic examination in July 
1975.  He told the examiner that he injured the lower-most 
portion of his spine in a fall during his service.  His 
current complaint was of pain on the tip of the lower spine.  
On examination, the veteran had tenderness at the 
sacrococcygeal junction.  The veteran had full range of 
motion in the lower spine without evidence of distress.  He 
sat and arose normally.  There was no tenderness over the 
quadrants of the gluteal regions on either side.  An X-ray of 
the coccyx was negative.  The examiner reported diagnoses of 
"coccyodynia-like manifestations without clinical objective 
physical findings" and history of pilonidal cyst without 
findings of clinical pathological activity.

VA outpatient treatment records dated in 1996 and later 
document the veteran's complaints of back pain and muscle 
spasm.  A note dated in May 1996 indicated an impression of 
disc disease and coccyx bone problem.  An X-ray taken at that 
time showed possible intervertebral disc disease.  A 
treatment note dated in August 1996 contains an impression of 
degenerative joint disease of the lumbosacral spine.  A 
magnetic resonance imaging of the veteran's spine in 1997 
showed early degeneration of the discs at the level of the 
third and fourth vertebral interspace (L3-4) and at L4-5 with 
no evidence of focal disc herniation or spinal stenosis.  

On examination of the veteran's back during a VA examination 
in December 1997, he had severe tenderness, including severe 
tenderness to palpation of the coccyx.  The examiner noted 
the history of a pre-service coccyx injury and the history 
provided by the veteran of an in-service coccyx injury.  The 
examiner commented that it was most likely that the incident 
in 1967 aggravated the preexisting condition.

In a July 1998 rating decision, the RO denied entitlement to 
service connection for a lumbar spine condition.  The reasons 
for the denial were the lack of evidence of in-service 
trauma, the lack of any indication of a back disorder at the 
time of the veteran's medical examination for separation from 
service, and the remote onset of degenerative disc disease in 
1996.

X-rays of the veteran's lumbosacral spine taken in October 
2001 showed narrowing of the intervertebral spaces at L4-5 
and L5-S1.  There were mild to moderate degenerative 
arthritic changes with anterior and lateral vertebral body 
spurring.  There were also degenerative changes involving the 
facets bilaterally.  

The veteran testified in September 2001 that he sustained an 
injury to his coccyx from falling backwards during his 
service in Korea.  He testified that he started experiencing 
severe pain in his spine in 1994 or 1995.  The veteran 
testified that the pain became progressively worse.  He 
asserted that a doctor at a VA medical center had told him 
that his spine disorder was partially related to age and 
partially related to his in-service injury.  He could not 
recall the name of the physician.  

Pursuant to development requested by the Board, the veteran 
underwent another VA examination in June 2002.  The examiner 
noted the veteran's history.  The veteran told the examiner 
that he fell during training in service and hurt his back.  
He had back pain since the claimed injury but did not seek 
treatment until 1995 when his back pain became pronounced.  
The examiner also reviewed and reported recent X-ray findings 
(discussed above).  The veteran had current complaints of 
daily back pain with flare-ups about once a month.  After an 
examination, the assessment was degenerative disc disease of 
the lumbar spine.  

In an addendum to the examiner's June 2002 report, the 
examiner responded to inquiries made by the Board.  
Concerning whether it is as likely as not that the veteran's 
current lumbar spine disorder had its onset in service, the 
examiner replied that his answer could only be made by 
speculation.  However, the examiner noted that the in-service 
reference in medical records to complaints of back pain 
appeared to be related to the veteran's coccyx.  There was no 
notation of a lumbar spine problem or a diagnosis of a lumbar 
spine problem.  The examiner stated that although it was 
"possible" that the veteran had a lumbar strain during 
service as a result of an injury to his coccyx, such an 
injury could not be related to the current lumbar spine 
degenerative disc disease without resort to speculation.  

Concerning the question whether it is at least as likely as 
not that arthritis of the lumbar spine was present within one 
year of the veteran's separation from service, the examiner 
responded that there is no evidence of such a disorder being 
present within one year of separation for service or during 
service.  Without such evidence, according to the examiner, 
it would be mere speculation to conclude that the veteran had 
arthritis within one year after his separation from service.  
Addressing the question of whether it is at least as likely 
as not that the veteran's current lumbar spine disorder is 
proximately due to or the result of his service-connected 
coccyx disorder and whether it is at least as likely as not 
that the veteran's current lumbar spine disorder is 
aggravated by his service-connected coccyx disorder, the 
examiner responded as follows:

Again, it would be speculation to say 
that the coccyx disorder resulted in the 
current lumbar spine disorder, however, 
it is as likely as it is not that the 
coccyx disorder has aggravated the 
veteran's current lumbar spine disorder 
but it is impossible to state to what 
degree.  It is as likely as it is not 
that the veteran had spinal strain as a 
result of the coccyx disorder.

Based on a review of the record, a lumbar spine disorder, 
diagnosed as degenerative disc disease, was neither incurred 
in nor aggravated during his active military service.  This 
finding is based on service medical records showing no 
documentation of complaints, diagnoses, or treatment for any 
such disorder, the remote onset of symptoms and diagnosis of 
such disorder, and the lack of competent medical evidence 
indicating a relationship between current disability and an 
in-service injury or disease.  No such disorder was noted at 
the time of the veteran's medical examination for separation 
from service.  

The veteran is not entitled to direct service connection for 
degenerative disc disease of the lumbar spine disorder, as no 
such disorder was diagnosed in service or became manifest to 
a compensable degree during the veteran's first post service 
year.  Further, based on the conclusions reported after the 
June 2002 VA orthopedic examination, I find that the 
veteran's degenerative arthritis and disc disease of the 
lumbar spine is not proximately due to or the result of his 
service-connected disability from residuals of pilonidal cyst 
with coccygodynia.

Nonetheless, based on the opinion of the physician who 
conducted the June 2002 VA examination, the preponderance of 
the evidence supports the veteran's claim that he has a 
lumbar spine disorder that has been aggravated by his 
service-connected coccygeal disorder.  Accordingly, service 
connection is warranted on the basis of aggravation to the 
veteran's low back disorder caused by the service-connected 
disability.  In Allen, supra, the Court concluded that ". . 
. when aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated to the 
degree of disability (but only that degree) over and above 
the disability existing prior to the aggravation."  
Therefore, pursuant to the holding in Allen, I conclude that 
the veteran is entitled to service connection for his lumbar 
spine disorders, but only to the extent that such disorder 
has been aggravated by the service-connected disability. 

The extent to which the lumbar spine disability has been 
aggravated by the service-connected disability is not a 
question that is currently before the Board.  The RO will be 
required to determine the extent of the aggravation caused by 
the service-connected disorder.  If the veteran does not 
agree with this determination, he may appeal this 
determination to the Board.  However, the veteran is advised 
that this claim will not be before the Board unless the 
determination of the RO is unfavorable, and the veteran files 
a notice of disagreement and completes all procedural steps 
necessary to appeal a claim to the Board in accordance with 
38 U.S.C.A. § 7105 (West 2002).  
 
II. Applicability and Compliance with VCAA

The claim that is the subject of this appeal was filed in 
January 1999.

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA, 
38 U.S.C. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  38 C.F.R. §§  3.102, 3.156(a), 
3.159 and 3.325 (2003).  However, the regulations add nothing 
of substance to the new legislation and the Board's 
consideration of the regulations does not prejudice the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Under VCAA, VA has the duty to notify a claimant of the 
evidence necessary to support the claim, to assist in the 
development of claim, and to notify a claimant of VA's 
inability to obtain certain evidence.  These duties are 
discussed in detail below.

VA has a duty to notify the appellant and his representative, 
if any, of information and evidence needed to substantiate 
and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002).  
In this case the veteran has been so notified by the RO's 
rating decision, the statement of the case, the February 2004 
supplemental statement of the case which included regulations 
implemented pursuant to the VCAA, and in a letter from the RO 
dated in July 2003.  These communications to the veteran made 
it clear what evidence was needed to substantiate his claim 
of service, what evidence was his reponsiblity to obtain, 
what evidence VA would obtain, and the evidence that has been 
obtained and considered.

The veteran has been informed of the evidence needed to 
substantiate his claim and of the duties that the RO would 
undertake to assist him in developing his claims.  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes that 
VA has complied with the VCAA notification requirements.

Under 38 C.F.R. § 3.159(b) (2003), VA's duty to assist in the 
development of a claim includes the duty to make as many 
requests as necessary to obtain relevant records from a 
Federal department or agency, including service medical 
records; medical and other records from VA medical 
facilities, and records from Federal agencies, such as the 
Social Security Administration, as well as private medical 
records identified by the veteran.  The RO has obtained all 
relevant records identified by the veteran or otherwise 
evident from the claims folder.

The veteran has not asserted that there are private treatment 
records that pertain to his claim that have not been obtain 
and considered.  On the contrary, during his testimony before 
the undersigned Veterans Law Judge, the veteran stated that 
all of his treatment had been provided to him by VA.  The 
records of such treatment have been obtained.  The veteran 
has had several opportunities to identify sources of 
evidence, including the claim he filed, his notice of 
disagreement, his substantive appeal, and the statements 
filed by him and on his behalf by his representative. The RO 
has obtained treatment records identified by the veteran.  He 
has not provided information concerning additional evidence 
such as the names of treatment providers, dates of treatment, 
or custodians of records, either private, Federal agency, or 
service related, which has not been obtained.  

Under 38 C.F.R. § 3.159(c)(4) (2003), VA must provide a 
medical examination or obtain a medical opinion in 
compensation claims when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d)(2) (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.356(a) (2003).  The veteran has been afforded 
appropriate VA examinations during the pendency of his claim.  
No further examinations are necessary to make a decision on 
his claim.

As noted above, the claim currently under consideration was 
made before November 9, 2000, the date the VCAA was enacted.  
The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Here, notice, as required by the 
VCAA, was accomplished after the initial unfavorable decision 
on appeal and prior to November 9, 2000, enactment of the 
VCAA.

VA believes that the decision in Pelegrini is incorrect as it 
apples to cases where the initial AOJ decision was made prior 
to the enactment of the VCAA. VA is pursuing further judicial 
review on this matter.  However, assuming solely for the sake 
of argument and without conceding the correctness of 
Pelegrini, the Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error 
for the reasons specified below.

In this regard, the Court in Pelegrini found, on the one 
hand, that the failure to provide the notice until after a 
claimant has already received an initial unfavorable AOJ 
determination, i.e., a denial of the claim, would largely 
nullify the purpose of the notice, and, as such, prejudice 
the claimant by forcing him or her to overcome an adverse 
decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Pelegrini, 
supra.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id.  ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.").

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every similar case for the purpose of having the AOJ 
provide a pre-initial adjudication notice.  The only way the 
AOJ could provided such a notice, however, would be to vacate 
all prior adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This is not a 
reasonable construction of section 5103(a).  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court.  Otherwise, the Court would not have taken 
"due account of the rule of prejudicial error" in reviewing 
the Board's decision.  See 38 U.S.C. § 7261(b)(2); see also 
Conway v. Principi, 353 F3d. 1369 (2004)  (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter which under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104.  There simply is no 
"adverse determination," as discussed by the Court in 
Pelegrini, for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error, as 
the benefit sought by the veteran, that is, service 
connection for a low back disorder, has been granted.  While 
the notices required by VCAA were not provided to the 
appellant prior to the first AOJ adjudication of the claim in 
October 1999, the required notice was provided by the AOJ via 
the supplemental statement of the case, which included the 
provisions of 38 C.F.R. § 3.159(b) and by the RO's July 2003 
letter.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of the 
claims herein decided, and to respond to VA notices.  
Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.


ORDER

Entitlement to service connection for a lumbar spine disorder 
diagnosed as degenerative disc disease with arthritic changes 
aggravated by a service-connected disability is granted.  The 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation is 
to be granted service connection.  

	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



